Citation Nr: 0809425	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 






INTRODUCTION

The veteran had active service from March 1968 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  

In September 2006, the Board remanded the veteran's claim to 
the RO for additional action.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  A not otherwise specified depressive disorder has been 
objectively found to have originated during active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.304(f), 4.125 (2007).

2.  A not otherwise specified depressive disorder was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
March 2001, June 2003, and October 2006 which informed him of 
the evidence generally needed to support a claim for service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The March 2001 VCAA notice was issued prior to 
the April 2002 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  An attempt was made to obtain the 
veteran's Social Security Administration (SSA) records.  An 
October 2006 SSA notice indicated that the veteran's file 
could not be located.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98. If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

Further, to warrant service connection for PTSD, 38 C.F.R. § 
3.304(f) provides that the diagnosis must conform to 38 
C.F.R. § 4.125(a), and follow the DSM-IV.  The diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  Moreover, in order for service 
connection to be established, the veteran must have a current 
diagnosis of the claimed disease or injury related to 
service. 

The veteran's service medical records make no reference to a 
chronic acquired psychiatric disorder.  The veteran's service 
personnel records indicate that he served aboard the aircraft 
carrier, the U.S.S. Hornet.  His duties included being an 
aircraft handler and a crew leader.  


VA clinical documentation dated between May 2000 and July 
2000 reflects that impressions of PTSD were advanced.  An 
October 2000 psychological evaluation from M.J.G., III, 
Ph.D., states that the veteran was examined for the SSA.  The 
veteran's wife reported that the veteran had been diagnosed 
by VA with PTSD.  Dr. G. diagnosed the veteran with "PTSD by 
report;" "rule out major depressive episode, possibly 
recurrent, severe without psychotic features;" and "rule 
out schizophrenia, chronic."  

At a March 2002 VA examination for compensation purposes, the 
veteran presented a history of having served aboard the 
U.S.S. Hornet and experiencing several stressful events 
including having been almost blown off the flight deck by the 
back wash of an aircraft and having North Korean aircraft fly 
over the ship.  The veteran was diagnosed with 
not otherwise specified dementia and a schizoid personality.  
The examiner commented that:

He does have nightmares related to the 
service incident, however the overall 
clinical picture is not consistent with 
PTSD.  The overall clinical picture is 
not based on service-connected trauma. 

VA clinical documentation dated between February 2004 and 
June 2006 indicates impressions of a not otherwise specified 
mood disorder, "rule out dementia" and "rule out PTSD" 
were advanced.  

At a November 2006 VA examination for compensation purposes, 
the veteran was diagnosed with a not otherwise specified 
depressive disorder and a not otherwise specified cognitive 
disorder.  The examiner opined that:

The veteran does not meet the criteria 
for PTSD.  However, he does satisfy the 
criteria for a Depressive Disorder, NOS 
and this is the result of his hazardous 
experiences aboard the U.S.S. Hornet in 
the Sea of Japan when the ship was 
strafed by North Korean jets.  The 
veteran also meets the criteria for 
Cognitive Disorder, NOS, but this is not 
related to either the depression or the 
veteran's military service.   

In a January 2007 addendum to the report of the November 2006 
VA examination for compensation purposes, the VA examiner 
noted the prior notations of PTSD in the veteran's VA 
clinical documentation of record.  He reiterated his prior 
diagnosis of a not otherwise specified depressive disorder 
which originated during active service.  The examiner 
clarified that:

A review of the veteran's C-file also 
reflected a series of treatment notes 
from the veteran's psychiatrist at the 
Daytona, Florida VA.  The series of notes 
began in February 2004 and the most 
recent note was November 2006.  In each 
of these notes, the veteran was given a 
diagnosis of rule out PTSD.  This 
diagnosis is assigned when there are some 
symptoms of PTSD, but there is not 
definitive evidence of the diagnosis.  It 
means that the diagnosis is under 
consideration, and it is not a formal 
diagnosis of PTSD.  Thus, when this 
psychologist reviewed the veteran's 
C-file, this psychologist was unable to 
find any definitive diagnosis of PTSD.  
If there was a definitive diagnosis of 
PTSD, in this evaluator's opinion, this 
diagnosis would have been made in error.  
The correct diagnosis remains depressive 
disorder, not otherwise specified and 
cognitive disorder, 
not otherwise specified.  There is no 
evidence that an earlier diagnosis of 
PTSD has later manifested as a depressive 
disorder.  

In sum, there are diagnoses of PTSD in the clinical records.  
However, when the veteran was afforded in depth VA 
evaluations to specifically determine if he had PTSD, to 
include conducting appropriate psychiatric testing, the March 
2002 and November 2006 examiners (to include the January 2007 
addendum) concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  The March 2002 examiner stated 
that the veteran had dementia and a schizoid personality.  
However, the November 2006 examiner concluded that the 
veteran currently has a depressive disorder.  

The Board attaches the most significant probative value to 
the November 2006 opinion (to include the January 2007 
addendum) because this opinion reflected a thorough review of 
the record and the most complete discussion of the veteran's 
history and current psychiatric picture.  Thus, this opinion 
is the most probative as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the most probative medical opinion has determined that the 
veteran does not meet the diagnostic criteria of DSM-IV for 
PTSD, the Board cannot substitute its own medical judgment.

Thus, the veteran's current diagnosis is of a not otherwise 
specified depressive disorder.  He does not have a current 
diagnosis of PTSD, which is a required element for service 
connection.  38 C.F.R. § 3.304(f).

The veteran is considered competent to state that he has 
psychiatric symptomatology, but he is competent to render or 
provide a current diagnosis thereof since this is not a 
simple medical assessment.  See Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  The competent evidence establishes 
that the veteran does not currently have PTSD.  Absent a 
current diagnosis, service connection is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b).

Nevertheless, the veteran has a current diagnosis of a not 
otherwise specified depressive disorder.  In the competent 
judgment of the VA examiner in the most probative opinion of 
record, it was specifically determined that the veteran's 
not otherwise specified depressive disorder had originated 
during his period of active service.  In the absence of any 
competent evidence to the contrary and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for a 
not otherwise specified depressive disorder.  


ORDER

Service connection for PTSD is denied.  

Service connection for a not otherwise specified depressive 
disorder is granted.  



____________________________________________
J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


